[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             AUG 27, 2008
                              No. 08-10147                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 06-00290-CV-4


ALVIN STOKES,

                                                         Plaintiff-Appellant,
                                   versus

SAVANNAH STATE UNIVERSITY,
BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,
ARTHUR L. MONCRIEF, CARLTON BROWN,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                             (August 27, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.
PER CURIAM:

      Appellant Alvin Stokes served as chief of police of the Savannah State

University (SSU) police department from 2000, until his termination in April 2005.

Carlton Brown was president of SSU. Arthur L. Moncrief was SSU’s vice-

president for business and finance, and Stokes’ direct supervisor.

      Stokes filed a complaint claiming that he was wrongfully terminated from

his employment in violation of the First Amendment and in violation of the

Georgia Whistleblower Act, O.C.G.A. § 45-1-4. He claims that, when he objected

to SSU’s decision to place the police department building under a campus master

key system, fearing that this would compromise the security of the department’s

computers, confidential files, criminal evidence, and weapons, he was fired.

      The district court, after a de novo review of the record, adopted the report

and recommendation of the magistrate judge that Stokes’ claims were unfounded,

and that summary judgment be granted in favor of SSU, et al. We agree.

      As to the First Amendment claim, considering the master key system, Stokes

was not speaking as a private citizen about a matter of public concern. He was

speaking out under the auspices of his official duties. “[W]hen public employees

make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their



                                          2
communications from employer discipline.” See Garcetti v. Ceballos, 126 S. Ct.
1951, 1960 (2006). This argument is therefore meritless.

      As to the Georgia Whistleblower statute, Stokes’ claim is time-barred by the

statute of limitations. See O.C.G.A. § 45-1-4(e)(1) (this statute requires that suits

be brought “within one year after discovering the retaliation or within three years

after the retaliation, whichever is earlier”). Stokes received a letter of termination

from supervisor Moncrief on April 7, 2005, stating that “I am terminating your

employment . . . effective 5:00 p.m. on April 14, 2005.” SSU President Brown

determined that “dismissal was an appropriate and just action” and issued a final

termination notice on August 10, 2005. Stokes filed suit November 14, 2006,

some fifteen months later.

      In the interim, Stokes appealed the termination decision to the board of

regents. It affirmed the decision on November 16, 2005. Stokes argues that the

one-year period begins to run from this date, not April or August 2005, but

November 2005.

      SSU contends that Stokes “discovered the retaliation” on April 7, 2005,

when Stokes received Moncrief’s letter of termination, but at the very least, no

later than August 10, 2005, when SSU President Brown affirmed Moncrief’s

decision to terminate Stokes. We agree. See O.C.G.A. § 45-1-4(e)(1).



                                           3
      Upon careful review of the record, the briefs and the arguments of counsel

on appeal, finding no error, we affirm the decision of the district court, adopting

the report and recommendation of the magistrate judge, and granting summary

judgment in favor of SSU, et al.

      AFFIRMED.




                                           4